Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2021

                                       No. 04-20-00304-CV

       1776 ENERGY PARTNERS, LLC AND 1776 ENERGY OPERATORS, LLC,
                                Appellants

                                                 v.

             MARATHON OIL EF, LLC AND MARATHON OIL EF II, LLC,
                                 Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-02-00033-CVK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

        On February 23, 2021, we ordered the court reporter, Leticia Murillo Escamilla, to appear
before this court on March 18, 2021, to show cause why she should not be held in civil and
criminal contempt of this court and sanctioned for violating this court’s order requiring her to file
the complete reporter’s record in this case by February 9, 2021. On March 1, 2021, Ms.
Escamilla filed Volumes 1 and 11 of the reporter’s record. On March 5, 2021, Ms. Escamilla
filed a supplemental volume of exhibits. It now appears that the complete reporter’s record has
been filed.

       We ORDER that the show cause hearing, scheduled for March 18, 2021, is cancelled.
We further ORDER that appellants’ brief is due thirty days from the date of this order.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court